FILED
                                                                AUG 21 2017
 1                           NOT FOR PUBLICATION
                                                          SUSAN M. SPRAUL, CLERK
                                                               U.S. BKCY. APP. PANEL
 2                                                             OF THE NINTH CIRCUIT

 3                   UNITED STATES BANKRUPTCY APPELLATE PANEL
                               OF THE NINTH CIRCUIT
 4
 5   In re:                        )        BAP No. CC-16-1439-LTaKu
                                   )
 6   BRYN F. POOLE,                )        Bk. No. 9:15-bk-11394-PC
                                   )
 7                  Debtor.        )        Adv. No. 9:15-ap-01072-PC
     ______________________________)
 8                                 )
     BARBARA DONAHUE,              )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )        M E M O R A N D U M*
11                                 )
     BRYN F. POOLE,                )
12                                 )
                    Appellee.      )
13   ______________________________)
14                     Argued and Submitted on July 27, 2017
                              at Pasadena, California
15
                              Filed - August 21, 2017
16
                  Appeal from the United States Bankruptcy Court
17                    for the Central District of California
18            Honorable Peter H. Carroll, Bankruptcy Judge, Presiding
                             _________________________
19
     Appearances:       Barbara Donahue, Appellant, appeared pro se; no
20                      appearance by Appellee.
                             _________________________
21
     Before: LAFFERTY, TAYLOR, and KURTZ, Bankruptcy Judges.
22
23
24
25
26        *
           This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
 1                                 INTRODUCTION
 2            After trial, the bankruptcy court entered judgment for
 3   defendant on Appellant Barbara Donahue’s complaint against
 4   chapter 71 debtor Bryn Poole.     The complaint sought (i) a
 5   declaration that a state court judgment arising out of a motor
 6   vehicle accident was nondischargeable under §§ 523(a)(6) and
 7   (a)(9) and (ii) denial of discharge under various subsections of
 8   § 727(a).
 9            The bankruptcy court entered judgment for Debtor because
10   Ms. Donahue failed to meet her burden of proof on any of her
11   claims.       In this appeal, Ms. Donahue has not provided us with a
12   sufficient record of the trial for us to ascertain any error in
13   the bankruptcy court’s findings.      Accordingly, we AFFIRM.
14                                     FACTS
15            Debtor filed a chapter 7 petition on July 6, 2015.
16   Ms. Donahue and her son, Connor, acting pro se, filed a timely
17   complaint objecting to the discharge of the debt owed to them and
18   seeking denial of discharge.2
19
20
21
          1
22         Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, all
23   “Rule” references are to the Federal Rules of Bankruptcy
     Procedure, and all “Civil Rule” references are to the Federal
24   Rules of Civil Procedure.
25        2
           The complaint and amended complaint were filed jointly by
26   Ms. Donahue and Connor. The underlying state court judgment is
     in Connor’s name only. According to the bankruptcy court’s
27   findings, the state court judgment was assigned to Ms. Donahue on
     June 20, 2014; thus it is unclear why Connor was included as a
28   plaintiff in the subsequently filed adversary proceeding.

                                        -2-
 1            According to the original complaint,3 in 2013 Connor
 2   obtained a judgment in small claims court against Debtor for
 3   $7,500 for property damage and personal injuries arising from a
 4   2011 automobile accident in which Debtor was allegedly under the
 5   influence of prescription pain medication.      Debtor appealed the
 6   judgment, which was affirmed by the Los Angeles County Superior
 7   Court.      The complaint alleged that Debtor admitted under oath
 8   that he had taken prescription pain killers.
 9            The complaint and amended complaint4 also alleged that
10   Debtor had failed to respond to subpoenas and that Debtor had
11   made misrepresentations and/or failed to disclose assets and
12   liabilities in his bankruptcy schedules and statements, including
13   Debtor’s interests in a family trust and businesses and an
14   allegedly nondischargeable $616.50 debt owed to the Los Angeles
15   Superior Court.
16            The complaint sought a judgment of nondischargeability
17   pursuant to § 523(a)(6), for debt incurred as a result of willful
18   and malicious injury, and under § 523(a)(9), which excepts from
19   discharge debts arising from “death or personal injury caused by
20   the debtor’s operation of a motor vehicle, vessel, or aircraft if
21   such operation was unlawful because the debtor was intoxicated
22   from using alcohol, a drug, or another substance[.]”
23
24        3
           We have exercised our discretion to take judicial notice of
     documents electronically filed in the adversary proceeding and in
25   the underlying bankruptcy case. See Atwood v. Chase Manhattan
26   Mortg. Co. (In re Atwood), 293 B.R. 227, 233 n.9 (9th Cir. BAP
     2003).
27
          4
           The “amended complaint” appears to be an addendum to the
28   original complaint.

                                        -3-
 1        Additionally, the bankruptcy court interpreted the complaint
 2   as alleging claims for denial of discharge under § 727(a)(2)(A)
 3   (fraudulently concealing assets); (a)(3) (failure to keep
 4   adequate records); (a)(4) (false oath); (a)(5) (failure to
 5   explain loss of assets); and (a)(6) (refusal to obey lawful court
 6   order).
 7        After Debtor answered the complaint, the bankruptcy court
 8   granted the parties’ request to assign the matter to mediation.
 9   Debtor did not appear at the scheduled mediation, and the
10   bankruptcy court set the matter for trial on November 4, 2016.
11   For reasons that are not entirely clear, the trial was then
12   postponed to December 12, 2016.
13        At the conclusion of the trial, the bankruptcy court made
14   oral findings and stated legal conclusions on the record and
15   entered judgment in favor of Debtor.       Ms. Donahue timely appealed
16   but subsequently filed a motion for reconsideration, which the
17   bankruptcy court denied for lack of jurisdiction.       Debtor has not
18   filed a brief or otherwise participated in this appeal.
19        Ms. Donahue did not provide a hearing transcript with her
20   excerpts of the record.   In response to the Panel’s order, she
21   filed a partial transcript that included only the bankruptcy
22   court’s findings and conclusions.
23                              JURISDICTION
24        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
25   §§ 1334 and 157(b)(2)(I) and (J).       We have jurisdiction under
26   28 U.S.C. § 158.
27                                 ISSUES
28        A.   Did the bankruptcy court err in entering judgment in

                                       -4-
 1   favor of Debtor on Ms. Donahue’s claims under §§ 523(a)(6) and
 2   (a)(9)?
 3        B.   Did the bankruptcy court err in entering judgment in
 4   favor of Debtor on Ms. Donahue’s claims under §§ 727(a)(2)(A),
 5   (a)(3), (a)(4), (a)(5), and (a)(6)?
 6                           STANDARDS OF REVIEW
 7        We review the bankruptcy court’s findings of fact for clear
 8   error and its conclusions of law de novo.     See Petralia v.
 9   Jercich (In re Jercich), 238 F.3d 1202, 1205 (9th Cir. 2001).
10        A finding that an injury is willful under § 523(a)(6) is a
11   factual finding that is reviewed for clear error, see Gee v.
12   Hammond (In re Gee), 173 B.R. 189, 192 (9th Cir. BAP 1994), as is
13   a finding that an injury is malicious.    Thiara v. Spycher Bros.
14   (In re Thiara), 285 B.R. 420, 427 (9th Cir. BAP 2002).
15        Similarly, findings of fraudulent intent under § 727(a)(4)
16   and whether a debtor harbors an intent to hinder, or delay, or
17   defraud a creditor under § 727(a)(2) are questions of fact
18   reviewed for clear error.   Retz v. Samson (In re Retz), 606 F.3d
19   1189, 1197 (9th Cir. 2010); Wolkowitz v. Beverly (In re Beverly),
20   374 B.R. 221, 243 (9th Cir. BAP 2007), aff’d in part, dismissed
21   in part, 551 F.3d 1092 (9th Cir. 2008).   And whether a debtor has
22   satisfactorily explained a loss of assets under § 727(a)(5) is
23   also a question of fact that we review for clear error.
24   In re Retz, 606 F.3d at 1205.
25        A factual determination is clearly erroneous if it is
26   “illogical, implausible, or without support in the record.”
27   United States v. Hinkson, 585 F.3d 1247, 1261-62 & n.21 (9th Cir.
28   2009) (en banc).   Where two permissible views of the evidence

                                     -5-
 1   exist, the factfinder’s choice between them cannot be clearly
 2   erroneous.   Anderson v. City of Bessemer City, 470 U.S. 564, 574
 3   (1985).   We are to give “due regard to the trial court’s
 4   opportunity to judge the witnesses’ credibility.”   Civil
 5   Rule 52(a)(6) (incorporated via Rule 7052).   See also Anderson,
 6   470 U.S. at 575 (when factual findings are based on
 7   determinations regarding the credibility of witnesses, the
 8   appellate court must give great deference to the bankruptcy
 9   court’s findings because the bankruptcy court had the opportunity
10   to note variations in demeanor and tone of voice that bear
11   heavily on the listener’s understanding of and belief in what is
12   said).
13        We also give deference to inferences drawn by the trial
14   court.    Beech Aircraft Corp. v. United States, 51 F.3d 834, 838
15   (9th Cir. 1995).
16                                DISCUSSION
17   A.   Appellant has not demonstrated that the bankruptcy court
18        erred in granting judgment in favor of Debtor on Appellant’s
19        § 523 claims.
20        Exceptions to discharge are construed liberally in favor of
21   debtors and strictly against creditors.   In re Retz, 606 F.3d at
22   1196.    The party asserting that a claim is nondischargeable bears
23   the burden of proof by a preponderance of the evidence.     Grogan
24   v. Garner, 498 U.S. 279, 286-91 (1991).
25        The bankruptcy court found that Ms. Donahue had not met her
26   burden on either of her nondischargeability claims against
27   Debtor.   Taking each claim in turn:
28

                                      -6-
 1        1.     Section 523(a)(6) - Debt for willful and malicious
 2               injury
 3        Section 523(a)(6) prevents discharge of a debt “for willful
 4   and malicious injury by the debtor to another entity or to the
 5   property of another entity.”      For this exception to apply, the
 6   debtor must have intended the consequences of the act, not simply
 7   the act itself.      Ormsby v. First Am. Title Co. of Nev.
 8   (In re Ormsby), 591 F.3d 1199, 1206 (9th Cir. 2010) (citing
 9   Kawaauhau v. Geiger (In re Geiger), 523 U.S. 57, 60 (1998)).       The
10   plaintiff must show both willfulness and maliciousness.      Id.
11   Section 523(a)(6)’s willful injury requirement is met “only when
12   the debtor has a subjective motive to inflict injury or when the
13   debtor believes that injury is substantially certain to result
14   from his own conduct.”      Id. (quoting Carrillo v. Su (In re Su),
15   290 F.3d 1140, 1142 (9th Cir. 2002)).
16        The bankruptcy court found for Debtor on this claim because
17   Ms. Donahue had not presented any evidence at trial establishing
18   that Debtor committed an intentional tort in conjunction with the
19   accident.    Ms. Donahue does not explicitly contend that this
20   finding was in error, and in any event, without a complete trial
21   transcript, we cannot determine that this finding was clearly
22   erroneous.
23        2.     Section 523(a)(9) - Debt for personal injury caused by
24               debtor’s operation of a motor vehicle while intoxicated
25        Section 523(a)(9) excepts from discharge any debt “for death
26   or personal injury caused by the debtor’s operation of a motor
27   vehicle, vessel, or aircraft if such operation was unlawful
28   because the debtor was intoxicated from using alcohol, a drug, or

                                        -7-
 1   another substance.”   To except a debt from discharge under this
 2   subsection, the bankruptcy court must find (1) that a personal
 3   injury or death occurred; (2) as a result of a motor vehicle
 4   accident; (3) caused from a debtor’s operation of a motor vehicle
 5   while (4) unlawfully intoxicated by alcohol, a drug or another
 6   substance.    Bucher v. Hughes (In re Hughes), 488 B.R. 169, 175
 7   (Bankr. D. Mont. 2013).
 8        According to the bankruptcy court’s ruling, no evidence was
 9   presented at trial that Debtor was operating the motor vehicle
10   unlawfully because he was intoxicated or using a drug or other
11   substance.    The court noted that Debtor had testified at trial
12   that he was not using pain killers at the time of the accident
13   and that Ms. Donahue had presented no evidence to the contrary.
14   Again, we cannot find clear error without a complete trial
15   transcript.
16   B.   Appellant has not demonstrated that the bankruptcy court
17        erred in granting judgment in favor of Debtor on Appellant’s
18        § 727 claims.
19        As with claims seeking to except a debt from discharge, the
20   party who seeks denial of discharge bears the burden of proof by
21   a preponderance of the evidence.   In re Retz, 606 F.3d at 1196.
22   And as with the § 523(a) claims, the bankruptcy court found that
23   Ms. Donahue had not met her burden of proof on any of the
24   § 727(a) claims.
25        1.   Section 727(a)(2)(A) - transfer or concealment of
26             property with intent to hinder, delay, or defraud a
27             creditor
28        Under § 727(a)(2)(A), the debtor will not receive a

                                      -8-
 1   discharge if the bankruptcy court finds that
 2        the debtor, with intent to hinder, delay, or defraud a
          creditor or an officer of the estate charged with
 3        custody of property under this title, has transferred,
          removed, destroyed, mutilated, or concealed, or has
 4        permitted to be transferred, removed, destroyed,
          mutilated, or concealed[,] . . . property of the
 5        debtor, within one year before the date of the filing
          of the petition[.]
 6
 7        A plaintiff asserting a claim under this subsection must
 8   prove (1) a disposition of property, such as transfer or
 9   concealment, and (2) a subjective intent on the debtor’s part to
10   hinder, delay or defraud a creditor through the act of disposing
11   of the property.   In re Retz, 606 F.3d at 1200.
12        Although Debtor did not initially list on his schedules his
13   interest in the family trust, he amended his Schedule B to
14   disclose it approximately three months after the petition date.
15   According to the bankruptcy court, Debtor testified that he knew
16   he was a beneficiary of the trust but that he knew nothing about
17   the trust itself, other than that his father was the trustee.
18   Debtor also testified that he did not know anything about the
19   corpus of the trust and had not received any distributions from
20   the trust.   And the bankruptcy court found that no evidence had
21   been presented that the three-month interval between the petition
22   date and the date Debtor filed his amended Schedule B misled the
23   trustee, delayed administration of the estate, or resulted in
24   prejudice to creditors.
25        According to the bankruptcy court’s findings, the evidence
26   showed that on February 20, 2016, the chapter 7 trustee had gone
27   to the residence of Debtor’s father, William Poole, and reviewed
28   the family trust documents.   The trustee discovered that when

                                     -9-
 1   William’s first wife had died, an irrevocable bypass trust was
 2   formed that was “contingent upon the passing” of William and that
 3   Debtor was a beneficiary under that trust (presumably meaning
 4   that the vesting of Debtor’s rights in the irrevocable trust was
 5   contingent upon William’s death).     Thereafter, the trustee
 6   withdrew his no asset report and, at the time of trial, was
 7   investigating whether the estate’s interest in any of the trust’s
 8   assets should be liquidated for the benefit of creditors.       The
 9   bankruptcy court observed that the trustee had not filed an
10   adversary proceeding to recover any trust assets, but, because
11   Ms. Donahue was the only creditor listed in Debtor’s schedules,
12   she would be the beneficiary of any liquidation that the trustee
13   elected to do.
14        Finally, although the bankruptcy court noted that Debtor was
15   “probably guilty of sloppiness in the preparation of schedules
16   and statements in his rush to discharge the Plaintiffs’ debt in
17   this bankruptcy case[,]” it could not find that Debtor “initially
18   failed to disclose that he was a beneficiary of a trust with the
19   intent to hinder, delay, or defraud a creditor of this bankruptcy
20   case.”
21        Ms. Donahue argues that Debtor “fraudulently concealed” the
22   trust, noting that Debtor did not amend his schedules until after
23   the 341 meeting at which he was “called out” for his failure to
24   disclose the trust.   Ms. Donahue, however, does not point to any
25   evidence she presented at trial suggesting that Debtor acted with
26   intent to hinder, delay, or defraud and, again, without a
27   complete trial transcript and admitted exhibits, we cannot find
28   clear error in the bankruptcy court’s findings.

                                    -10-
 1        2.    Section 727(a)(3) – Failure to Keep Adequate Records
 2        Under § 727(a)(3) the debtor may be denied a discharge if he
 3   or she has “concealed, destroyed, mutilated, falsified, or failed
 4   to keep or preserve any recorded information, including books,
 5   documents, records, and papers, from which the debtor’s financial
 6   condition or business transactions might be ascertained, unless
 7   such act or failure to act was justified under all of the
 8   circumstances of the case[.]”   The purpose of this subsection is
 9   “to make discharge dependent on the debtor’s true presentation of
10   his financial affairs. . . . the debtor must present sufficient
11   written evidence which will enable his creditors reasonably to
12   ascertain his present financial condition and to follow his
13   business transactions for a reasonable period in the past.”
14   Caneva v. Sun Cmtys. Operating Ltd. P’ship (In re Caneva),
15   550 F.3d 755, 761 (9th Cir. 2008) (citations omitted).
16        This claim was based on Debtor’s failure to maintain any
17   books and records for his sole proprietorship, Horizon Home
18   Theater.   According to the bankruptcy court, Debtor had testified
19   that he did not keep any books or records for that entity because
20   it generated very little income, an average of $391 per month
21   according to Debtor’s Schedule I.      No evidence to the contrary
22   was presented and, given the minimal amount of income involved,
23   the bankruptcy court found that Debtor had satisfactorily
24   explained his financial condition prior to the bankruptcy filing.
25        Ms. Donahue argues that the bankruptcy court erred in
26   granting judgment for Debtor on this claim because Debtor
27   admitted to being paid in cash and personal checks and having no
28   financial records, which made it impossible to verify his income.

                                     -11-
 1   Again, we do not have a complete record from which to ascertain
 2   whether the bankruptcy court clearly erred.   Moreover, the
 3   bankruptcy court apparently believed Debtor’s explanation, and we
 4   must defer to the bankruptcy court’s credibility determinations.
 5   Anderson, 470 U.S. at 575.
 6        3.   Section 727(a)(4) - False Oath
 7        Section 727(a)(4)(A) provides that a discharge shall be
 8   denied if “the debtor knowingly and fraudulently, in or in
 9   connection with the case[,] made a false oath or account.”     A
10   false statement or omission in the debtor’s bankruptcy schedules
11   or statement of financial affairs may constitute a false oath.
12   In re Retz, 606 F.3d at 1196.   “The fundamental purpose of
13   § 727(a)(4)(A) is to insure that the trustee and creditors have
14   accurate information without having to conduct costly
15   investigations.”   Id. (citation omitted).
16        A plaintiff seeking denial of discharge under this
17   subsection must prove that: (1) the debtor made a false oath in
18   connection with the case; (2) the oath related to a material
19   fact; (3) the oath was made knowingly; and (4) the oath was made
20   fraudulently.   Id. at 1197.
21        Ms. Donahue’s claim under this subsection was based in part
22   upon Debtor’s failure initially to list his interest in the
23   family trust.   Although the bankruptcy court found that the
24   omission was material, the bankruptcy court granted judgment for
25   Debtor on this claim for the same reason it granted judgment on
26   the § 727(a)(2)(A) claim: no evidence was presented that Debtor’s
27   initial failure to list the trust was knowing and intentional.
28        Ms. Donahue also alleged that Debtor had not disclosed all

                                     -12-
 1   of his income on Schedule I.   The bankruptcy court, however,
 2   found that there was no evidence that Debtor had income other
 3   than what was disclosed on Schedule I or the Statement of
 4   Financial Affairs.
 5        On appeal, Ms. Donahue contends that Debtor made a false
 6   oath by not disclosing that the family trust pays his living
 7   expenses.    From the record provided, it does not appear that this
 8   argument was raised in the bankruptcy court.    Accordingly, it is
 9   waived.   Conn. Gen. Life Ins. Co. v. New Images of Beverly Hills,
10   321 F.3d 878, 882 (9th Cir. 2003).
11        4.     Section 727(a)(5) – Failure to Satisfactorily Explain a
12               Loss of Assets
13        Under § 727(a)(5), a discharge shall be denied if the court
14   finds that “the debtor has failed to explain satisfactorily,
15   before determination of denial of discharge under this paragraph,
16   any loss of assets or deficiency of assets to meet the debtor's
17   liabilities.”    The objecting party must demonstrate: (1) debtor
18   at one time, not too remote from the bankruptcy petition date,
19   owned identifiable assets; (2) debtor no longer owned the assets
20   on the petition date; and (3) the bankruptcy pleadings or
21   statement of affairs do not reflect an adequate explanation for
22   the disposition of the assets.    In re Retz, 606 F.3d at 1205.
23   Once this showing is made, the debtor must offer credible
24   evidence regarding the disposition of the missing assets.    Id.
25        Regarding this claim, the bankruptcy court found that there
26   was no evidence of a failure to explain a loss of assets.    The
27   only testimony presented was concerning Debtor’s omission of his
28   interest in the family trust on Schedule B, which had been

                                      -13-
 1   corrected by amendment; and again, no evidence had been presented
 2   that Debtor had income other than what was disclosed on
 3   Schedule I.   Without a complete trial transcript, we cannot
 4   conclude that these findings were clearly erroneous.
 5        5.   Section 727(a)(6)(A) – Refusal to Obey Any Lawful Order
 6             of the Court
 7        According to the bankruptcy court, this claim was based on
 8   Debtor’s failure to comply with four subpoenas to appear and
 9   testify and his failure to appear at mediation.
10        Under § 727(a)(6)(A), a debtor is not entitled to a
11   discharge if “the debtor has refused, in the case . . . to obey
12   any lawful order of the court, other than an order to respond to
13   a material question or to testify[.]”   The party objecting to
14   discharge bears the burden to prove by a preponderance of the
15   evidence that the debtor (a) was aware of the order; and
16   (b) willfully or intentionally refused to obey the order, which
17   requires more than a mere failure to obey the order through
18   inadvertence, mistake or inability to comply.   Gugino v. Clark
19   (In re Clark), 525 B.R. 442, 463 (Bankr. D. Idaho 2015), aff’d,
20   No. AP 13-06042-TLM, 2016 WL 1377807 (9th Cir. BAP Mar. 29,
21   2016), aff’d sub nom., Clark v. Gugino (In re Clark),
22   No. 16-60026, 2017 WL 2963539 (9th Cir. July 12, 2017).    The
23   burden then shifts to the debtor to demonstrate why the discharge
24   should not be denied.    Id.
25        The bankruptcy court correctly noted that under the
26   applicable standard, failure to respond to a subpoena is not
27   sufficient to deny discharge; rather, there must be evidence of a
28   refusal to respond to a lawfully issued and properly served

                                    -14-
 1   subpoena to testify and produce documents.
 2        According to the bankruptcy court’s findings, no proofs of
 3   service were presented at trial showing that subpoenas were
 4   properly served on Debtor.    Ms. Donahue argues that this finding
 5   was in error because the subpoenas were date stamped and showed
 6   they were filed with the court and served.    Ms. Donahue does not
 7   explain where in the record those subpoenas may be found, and as
 8   noted, without a complete record of the trial, we are unable to
 9   determine whether the bankruptcy court clearly erred in this
10   finding.
11        In any event, based on the testimony at trial, the
12   bankruptcy court inferred that Debtor had received one or more of
13   the subpoenas but that he did not respond because he did not have
14   the trust documents in his possession or control.    Accordingly,
15   the court found that there was insufficient evidence from which
16   to find that Debtor had refused to comply with the subpoenas.
17        Ms. Donahue seems to argue that the bankruptcy court erred
18   in not holding Debtor in contempt of court, denying his
19   discharge, or continuing the hearing and demanding that Debtor
20   furnish the subpoenaed information.    However, the bankruptcy
21   court has “broad discretion to determine if a particular
22   violation of its orders is so serious as to require the denial of
23   discharge under § 727(a)(6)(A).”    In re Clark, 525 B.R. at 463
24   (citing Devers v. Bank of Sheridan, Montana (In re Devers),
25   759 F.2d 751, 755 (9th Cir. 1985), and Cutter v. Seror
26   (In re Cutter), 2010 WL 6467694, at *12 (9th Cir. BAP Oct. 21,
27   2010)).    Ms. Donahue has not shown that the bankruptcy court
28   abused that discretion.

                                     -15-
 1        Similarly, the bankruptcy court found that there was

 2   insufficient evidence from which to find a refusal to comply with

 3   the court’s order directing the parties to mediation.    Although

 4   the mediator testified that she had provided notice to Debtor,

 5   Debtor testified that he did not attend the mediation because he

 6   did not receive the notice.    Again, the bankruptcy court

 7   apparently believed Debtor’s testimony, and we must defer to its

 8   credibility finding.

 9   C.   Appellant’s procedural arguments are unavailing.

10        In addition to her arguments regarding the merits,

11   Ms. Donahue contends that the bankruptcy court erred by

12   continuing the trial date from November 4, 2016 to December 12,

13   2016 without consulting her.    Ms. Donahue argues that she had

14   spent money on subpoenas, travel fees, and witness fees for the

15   November 4 trial date and could not afford to serve new subpoenas

16   or pay additional fees to her witnesses.    Nothing in the record

17   before us definitively explains why the trial was postponed,

18   although the bankruptcy docket reflects that on October 27, 2016,

19   shortly before the scheduled trial date, Debtor filed a

20   substitution of attorney.   Four days later, Ms. Donahue filed a

21   document entitled “Judicial Notice & Opposition to Any Motion

22   That May Be Filed to Postpone Trial.”    In that document,

23   Ms. Donahue stated that she opposed any postponement of the trial

24   because she had “spent hundreds of dollars on witness’ fees and

25   serving subpoenas all for November 4.    It would not only be a

26   hardship but financially impossible for Plaintiff to afford to

27   re-serve these people, pay their fees and hope that they are

28   available on another date.”

                                     -16-
 1        Nothing in the record reflects whether the bankruptcy court

 2   considered this pleading or if Ms. Donahue raised this argument

 3   at trial.   Again, without a complete record, we cannot find error

 4   in the bankruptcy court’s postponement of the trial.

 5        Ms. Donahue also argues that the bankruptcy court erred in

 6   permitting Debtor’s new counsel, Andrew Smyth, to file papers and

 7   be heard at trial because he had not been substituted as counsel.

 8   Mr. Smyth, however, did not file any papers in the bankruptcy

 9   court before he filed the substitution of counsel on October 27.

10   Ms. Donahue seems to conflate filing the substitution of counsel

11   with serving it: she states that she was not served with any

12   substitution of counsel.    The proof of service attached to the

13   substitution of counsel shows that it was served on Ms. Donahue,

14   but the P.O. Box number listed on the proof of service appears to

15   be missing a number when compared to Ms. Donahue’s address listed

16   on the bankruptcy court docket.   Thus it is possible that

17   Ms. Donahue did not receive it.   Ms. Donahue also alleges that

18   Mr. Smyth called her and threatened her if she did not settle the

19   case for $100.   Ms. Donahue, however, does not explain how any of

20   these circumstances were prejudicial to her or constituted error

21   by the bankruptcy court on the merits.

22   D.   Appellant has not provided an adequate record on appeal.

23        An appellant’s excerpts of the record are required to

24   contain “any findings, conclusions, or opinions relevant to the

25   appeal” and “any relevant transcript or portion of it.”

26   Rule 8018(b)(1)(D) & (F).   BAP Local Rule 8009-1 provides that

27   “[t]he excerpts of the record shall include the transcripts

28   necessary for adequate review in light of the standard of review

                                     -17-
 1   to be applied to the issues before the Panel.   The Panel is

 2   required to consider only those portions of the transcript

 3   included in the excerpts of the record.”

 4        Pro se litigants are not excused from complying with court

 5   rules.    Clinton v. Deutsche Bank Nat’l Trust Co. (In re Clinton),

 6   449 B.R. 79, 83 (9th Cir. BAP 2011).   As noted, Ms. Donahue did

 7   not provide a hearing transcript with her excerpts of the record

 8   but she eventually filed a partial transcript containing only the

 9   bankruptcy court’s findings and conclusion.

10        While the findings and conclusions are useful, without a

11   complete transcript of the trial, we cannot determine whether the

12   bankruptcy court clearly erred in its factual findings.   Such

13   review requires us to have before us the entire transcript and

14   all other relevant evidence considered by the bankruptcy court.

15   Massoud v. Ernie Goldberger & Co. (In re Massoud), 248 B.R. 160,

16   162-63 (9th Cir. BAP 2000).   Moreover, Ms. Donahue’s excerpts of

17   record are not helpful.   Those documents include copies of

18   subpoenas, emails, and other documents that may or may not have

19   been filed or admitted into evidence in the bankruptcy court.

20   Without a complete trial transcript, we cannot ascertain whether

21   any of those documents were considered by the bankruptcy court at

22   trial.

23        Additionally, Ms. Donahue’s brief does not include any

24   citations to the record, as required under Rule 8014(a)(6) and

25   (a)(8).   We are not obligated to search the record for error.

26   Cogliano v. Anderson (In re Cogliano), 355 B.R. 792, 803 (9th

27   Cir. BAP 2006).

28        We may affirm where the record is inadequate to show clear

                                     -18-
 1   error, see Friedman v. Sheila Plotsky Brokers, Inc.

 2   (In re Friedman), 126 B.R. 63, 68 (9th Cir. BAP 1991), overruled

 3   on other grounds by Zachary v. Cal. Bank & Tr., No. 13–16402,

 4   811 F.3d 1191, 2016 WL 360519 (9th Cir. Jan. 28, 2016), and, as

 5   explained above, we do so here.5

 6                                 CONCLUSION

 7           For all of these reasons, we AFFIRM.

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26       5
           On July 19, 2017, Ms. Donahue filed with the BAP Clerk a
27   “Presentation of Additional Citations” listing various case
     citations. The purpose of this filing is unclear. In any event,
28   it was filed too late to be considered by the Panel.

                                      -19-